UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2011 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 33-18978 TEL-INSTRUMENT ELECTRONICS CORP. (Exact name of registrant as specified in its charter) New Jersey 22-1441806 (State of incorporation) (I.R.S. Employer ID Number (Exact name of registrant as specified in its charter) 728 Garden Street, Carlstadt, New Jersey (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone No. including Area Code: 201-933-1600 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes ý No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company ý Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yes ý No ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No ý Indicate the number of shares outstanding of the issuer's common stock, as of the latest practical date:2,648,215 shares of Common stock, $.10 par value as of August 17, 2011. EXPLANATORY NOTE In connection with the preparation of the Company‘s financial statements for the period ended March 31, 2012, the Company re-evaluated certain accounting policies and procedures relating to taxes and determined that it had not properly accounted for a change in the New Jersey tax law N.J.S.A. 54:10A. Such change lowered the Company’s New Jersey tax rate, resulting in lowering the carrying value of the New Jersey net deferred tax assets and increasing the tax provision by $256,644. The restatement did not cause the Company to lose any future benefit, and the result is such that the Company will have lower New Jersey tax expenses in the future. It was determined that the New Jersey tax law change was effective for the Company’s first quarter of fiscal year 2012 ended June 30, 2011. These accounting corrections had no impact on the Company’s income before tax and solely affect the Company’s net income (loss), basic income (loss) per share and diluted income (loss) per share for the quarter ended June 30, 2011. The adjustment is a non-cash item and does not affect the Company’s operating activities or cash flows from operations. No other changes have been made.For more current information regarding the Company, readers should refer to the more recent reports filed by the Company with the Securities and Exchange Commission. TEL-INSTRUMENT ELECTRONICS CORPORATION TABLE OF CONTENTS Part I – Financial Information Item 1. Restated Condensed Consolidated Financial Statements (Unaudited): Restated Condensed Consolidated Balance Sheets June 30, 2011 and March 31, 2011 1 Restated Condensed Consolidated Statements of Operations - Three Months Ended June 30, 2011 and 2010 2 Restated Condensed Consolidated Statements of Cash Flows - Three Months Ended June 30, 2011 and 2010 Notes to Restated Condensed Consolidated Financial Statements 4-14 Item 2. Management’s Discussion and Analysis of the Results of Operations and Financial Condition 15-22 Item 4. Controls and Procedures 23 Part II – Other Information Item 1. Legal Proceedings 24 Item 2. Unregistered sales of Equity Securities and Use of Proceeds 24 Item 6. Exhibits 24 Signatures 24 Item 1 - Financial Statements TEL-INSTRUMENT ELECTRONICS CORPORATION RESTATED CONDENSED CONSOLIDATED BALANCE SHEETS June 30, 2011 March 31, 2011 (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Unbilled government receivables Inventories, net Prepaid expenses and other Deferred debt expense Deferred income tax asset Total current assets Equipment and leasehold improvements, net Deferred debt expenses – long-term Deferred income tax asset – non-current Other assets Total assets $ $ LIABILITIES & STOCKHOLDERS’ EQUITY Current liabilities: Current portion long-term debt Capital lease obligations Accounts payable Progress billings - Deferred revenues – current portion Accrued payroll, vacation pay and payroll taxes Accrued expenses Total current liabilities Subordinated notes payable-related parties, net of debt discount Deferred revenues Warranty Liability Long-term debt, net of debt discount Total liabilities Commitments Stockholders' equity: Common stock, par value $.10 per share, 2,648,215 and 2,646,215 issued and outstanding as of June 30, 2011 and March 31, 2011, respectively 264,821 264,621 Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to restated condensed consolidated financial statements. 1 TEL-INSTRUMENT ELECTRONICS CORPORATION RESTATED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30, 2011 June 30, 2010 Net sales $ $ Cost of sales Gross margin Operating expenses: Selling, general and administrative Engineering, research and development Total operating expenses Income (loss) from operations ) Other income (expense): Amortization of debt discount ) ) Amortization of debt expense ) - Change in fair value of common stock warrants ) - Gain on sale of capital asset - Proceeds from life insurance policy - Interest income 93 47 Interest expense ) ) Income (loss) before income taxes ) Income tax provision (benefit) ) Net loss $ ) $ ) Net loss per share: Basic loss per common share $ ) $ ) Diluted loss per common share $ ) $ ) Weighted average shares outstanding: Basic Diluted See accompanying notes to restated condensed consolidated financial statements. 2 TEL-INSTRUMENT ELECTRONICS CORPORATION RESTATED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months ended June 30, 2011 June 30, 2010 Cash flows from operating activities: Net income (loss) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Deferred income taxes ) Depreciation and amortization Provision for inventory obsolescence - Gain on sale of asset - ) Amortization of debt discount Increase in cash surrender value of life insurance - Gain on proceeds from life insurance policy ) - Change in fair value of common stock warrant - Non-cash stock-based compensation Changes in assets and liabilities: Decrease in accounts receivable Decrease (increase) in inventories ) Increase in prepaid expenses & other ) ) Increase in other assets ) ) Decrease in accounts payable ) ) (Decrease) increase in accrued payroll, vacation pay and payroll taxes ) Decrease in deferred revenues ) ) (Decrease) increase in progress billings ) Increase (decrease) in accrued expenses ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Proceeds from the sale of capital asset - Purchases of equipment - ) Net cash used in investing activities - ) Cash flows from financing activities: Proceeds from the exercise of stock options Repayment of capitalized lease obligations ) - Proceeds from borrowings from line of credit - Proceeds from life insurance policy - Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Taxes paid $
